IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11396
                         Summary Calendar



                         BUDDY LEE CRINER,

                                         Plaintiff-Appellant,

                              versus

 ARLENE GARCIA, Supervisor, Board of Pardon and Parole; BOARD OF
                  PARDON & PAROLE; GARY JOHNSON,

                                             Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:01-CV-198-R
                      --------------------
                          May 16, 2002

Before DUHÉ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1

     Buddy Lee Criner appeals the dismissal as frivolous of his

in forma pauperis (IFP) 42 U.S.C. § 1983 action against the Texas

Board of Pardons and Paroles (Parole Board), parole officer

Arlene Garcia, and Gary Johnson, director of the Texas Department

of Criminal Justice.   Criner argues that he was arrested and

detained on hearsay evidence until his parole revocation hearing,

that the Parole Board hearing subjected him to double jeopardy,

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11396
                                -2-

and witness subpoenas for the hearing were improperly served.

This court reviews for an abuse of discretion the district

court’s determination that an IFP complaint is frivolous.

See Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     Criner’s claims against the Parole Board are barred by the

Eleventh Amendment.   See Littles v. Board of Pardons & Paroles

Div., 68 F.3d 122, 123 (5th Cir. 1995).     Criner’s claims against

Garcia and Johnson are barred by Heck v. Humphrey, 512 U.S. 477,

486 (1994), because he has failed to demonstrate that the outcome

of his parole hearing determining that he violated two rules of

release has been reversed, expunged by executive order, declared

invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.      See McGrew v. Texas Bd. of

Pardons & Paroles, 47 F.3d 158, 161 (5th Cir. 1995).     Because a

judgment in favor of Criner on any of his claims would

necessarily imply the invalidity of the parole proceedings, his

action is not cognizable under 28 U.S.C. § 1983.     The district

court’s dismissal of Criner’s suit is

     AFFIRMED.